Citation Nr: 0009159	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  97-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for a stomach condition, to 
include a stomach ulcer.

Entitlement to service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from November 1987 to November 
1990.  He appears also to have performed additional service 
with the reserve, but this service has yet to be verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the 
Pittsburgh, Pennsylvania Department of Veterans Affairs (VA) 
Regional Office (RO).  A rating decision issued by the RO in 
May 1996 denied the veteran's claim of entitlement to service 
connection for a stomach ulcer, and a May 1997 rating 
decision denied entitlement to service connection for a heart 
condition.  

At an April 1997 hearing the veteran suggested that he was 
entitled to service connection for a stomach ulcer secondary 
to his claimed heart condition.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.  


REMAND

The veteran is seeking service connection for a stomach 
disorder, to include a peptic ulcer.  In this regard, while 
service medical records for the appellant's tour of active 
duty from November 1987 to November 1990 reveal only acute 
symptoms relating to enteritis, the appellant reports that he 
was diagnosed at Naval Hospital San Diego with a peptic ulcer 
while serving in the reserves in 1993.  Alas, the nature of 
this reserve service, i.e., whether it was active duty for 
training or inactive duty training, has yet to be clarified.  
Moreover, medical records from the service hospital where the 
diagnosis of a peptic ulcer was purportedly rendered have yet 
to be secured.  Accordingly, in light of the provisions of 38 
U.S.C.A. § 5106 (West 1991), and the principle set forth in 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992), further 
development is in order to clarify the appellant's dates and 
types of service, and to secure pertinent medical records. 
The Board further concludes that further development is 
necessary to determine the nature of the appellant's duties 
while in reserve.  In this regard, while on active duty the 
veteran served as a radioman, and there are indications that 
he continued in this military occupational specialty while in 
the reserves in 1992.  Significantly, however, while the 
appellant was diagnosed in 1991 with cardiomegaly following 
an exposure to Trichlorthine gas as a civilian employee of 
General Dynamics, the appellant maintains that he was first 
exposed to this solvent while serving in the reserves during 
Desert Shield/Desert Storm.  Specifically, he argues that he 
used the solvent spray missiles that were used in the Gulf 
War.  Accordingly, as C. Charles Iannuzzi, M.D., has linked 
the development of cardiomegaly to the appellant's 
"inservice exposure" to Trichlorthine gas further 
development is in order.
Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he identify all periods of 
active duty, active duty for training and 
inactive duty training he has performed.  
The veteran should also identify where he 
was treated inservice for a peptic ulcer.  
Finally, the appellant should identify 
when he was first exposed to 
Trichlorthine in the military, the 
location and unit at the time of his 
first inservice exposure, and his 
military occupational specialty at the 
time of his first inservice exposure.  
Following receipt of the appellant's 
response, the RO should take appropriate 
action to secure all pertinent medical 
and military records in order to 
determine all periods of service 
performed by the veteran, and to secure 
pertinent medical evidence.  This request 
includes directly contacting Naval 
Hospital San Diego in order to secure any 
medical records pertaining to treatment 
of an ulcer disorder in 1993.  All 
attempts to secure this information 
should be documented in the claims 
folder.  

2.  Following the completion of the 
foregoing the RO should contact the 
National Personnel Records Center (NPRC) 
and request that they clarify all of the 
veteran's dates of service to include 
active duty, inactive duty training and 
active duty for training.  The NPRC 
should further be requested to provide a 
copy of the appellant's service record in 
order to identify all military 
occupational specialties held while 
inservice.  The Navy Liaison Officer at 
NPRC should specifically state whether 
the appellant served in the Persian Gulf 
during Desert Shield/Desert Storm, and 
whether the appellant's duties included 
the handling of missiles, or exposure to 
Trichlorthine gas.  This development must 
be undertaken even if the veteran fails 
to respond to the development requested 
in paragraph one. 

3.  If inservice exposure to 
Trichlorthine gas is verified the RO 
should schedule the appellant for a 
comprehensive examination by a VA 
cardiologist.  All indicated studies, 
tests and evaluations deemed necessary 
should be performed.  Following the 
examination the examiner must offer an 
opinion whether the appellant currently 
suffers from any heart disorder.  If so, 
the examiner must offer an opinion 
whether it is at least as likely as not 
that the disorder is related to the 
appellant's military service to include 
any documented inservice exposure to 
Trichlorthine gas.  The appellant's 
claims folder must be made available to 
and reviewed by the examiner.  If the 
examiner concludes that any diagnosed 
heart disorder is not due to inservice 
exposure to Trichlorthine gas he/she must 
distinguish their opinion from that 
offered by Dr. Iannuzzi.  A complete 
rationale for any opinion offered must be 
presented.  The examination report should 
be typed.

4.  If inservice exposure to 
Trichlorthine gas is verified the RO 
should schedule the appellant for a 
comprehensive examination by a VA 
gastroenterologist to determine whether 
it is at least as likely as not that any 
diagnosed stomach disorder is caused or 
aggravated by any diagnosed heart 
disorder and/or gas exposure.  A complete 
rationale for any opinion offered must be 
presented.  The examination report should 
be typed.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

The RO should then readjudicate the issues presented, to 
include the appellant's claim of secondary service connection 
as noted above in the Introduction section of this REMAND.  
If the benefits sought are not granted, the veteran and his 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK BROWN
	Member, Board of Veterans' Appeals


 


